Citation Nr: 1732538	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  07-17 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling for the period from April 29, 2005, to April 19, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel
INTRODUCTION

The Veteran had active service from September 1988 to March 1992.

The case initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that decision, the RO denied an increased rating for PTSD and continued the 50 percent rating then in effect.

In a November 2007 supplemental statement of the case (SSOC), a Decision Review Officer (DRO) granted a 70 percent rating, effective from April 29, 2005, which was the date that the Veteran filed his claim for an increased rating.  In an August 2009 statement, the Veteran indicated that he was seeking a 100 percent schedular rating, and the appeal remained in appellate status.

In a June 2016 rating decision, the RO granted a 100 percent rating, effective from April 19, 2012.  Although the appellant has been awarded the maximum schedular rating for his disability from April 19, 2012, the question of his entitlement to a rating in excess of 70 percent prior to that time remains on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).

In August 2007, the Veteran presented testimony at a hearing before a DRO at the RO.  In February 2011, the Veteran also presented testimony at a videoconference hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of these hearings have been associated with the record.  

In April 2011, December 2012, and August 2013, the Board remanded the case for further development.  That development was completed, and the case has since been returned for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
FINDING OF FACT

For the period from April 29, 2005, to April 19, 2012, the Veteran's PTSD was productive of occupational and social impairment in most areas, but not total occupational and social impairment.


CONCLUSION OF LAW

For the period from April 29, 2005, to April 19, 2012, the criteria for an increased rating greater than 70 percent for PTSD have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran has contended that he is entitled to an increased rating for his PTSD.  As noted above, although the appellant was awarded the maximum schedular rating for his disability effective from April 19, 2012, in a June 2016 rating decision, the question of his entitlement to a rating in excess of 70 percent prior to that time remains on appeal.  He is currently assigned a 70 percent evaluation for the period from April 29, 2005, to April 19, 2012, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under Diagnostic Code 9411, a 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Board notes that the regulations were recently revised to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V) rather than the Fourth Edition (DSM-IV).  However, these provisions only apply to cases received by or pending before the AOJ on or after August 4, 2014.  The change does not apply to cases certified to the Board prior to that date.  In this case, the Veteran's claim was certified to the Board prior to August 4, 2014; therefore, the regulations pertaining to the DSM-IV are for application.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased rating greater than 70 percent for the period from April 29, 2005, to April 19, 2012.

Throughout the entire appeal, the Veteran has maintained a history of symptoms that predominantly include social withdrawal, hallucinations, paranoid delusions, episodic confusion, tangential thinking, grandiosity, and sporadic, varied sleep.  These symptoms support a 70 percent evaluation.  Nevertheless, for the period from April 29, 2005, to April 19, 2012, the evidence of record, to include consideration of the Veteran's lay statements, VA treatment records, and the VA examination reports, does not demonstrate that the Veteran's overall disability picture is consistent with a 100 percent rating.  

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The Veteran does not have a number of the symptoms listed in the 100 percent criteria during the appeal period.  There is no evidence of persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  For example, he denied having suicidal and homicidal thoughts at the July 2005, July 2009, and May 2011 VA examinations.  There was also no memory loss or impairment at the July 2009 and May 2011 VA examinations.  Additionally, at the July 2005 VA examination, it was noted that the Veteran maintained the normal activities of daily living, and the July 2009 VA examiner indicated that he was able to maintain personal hygiene and basic activities of daily living.  

To the extent these symptoms may be shown or argued, the Board emphasizes that the Veteran's PTSD was not productive of total occupational and social impairment.

As to occupational impairment, during the July 2005 VA examination, the Veteran reported that he was unemployed for 30 days, but indicated that he previously worked in a nursing home.  In an October 2005 VA treatment note, the Veteran indicated that he was previously employed as a social worker and performed psychosocial therapy in a nursing home for over three years until July 2005.  In May 2006 VA treatment notes, the Veteran reported that he had considered returning to college and pursuing graduate education.  During the July 2009 VA examination, the Veteran reported that he worked as a technician and a social worker at a hospital until his grandmother died from 2005 to 2006.  He was unemployed for a period following his work at the hospital.  However, during the May 2011 VA examination, the Veteran reported that he worked at the Department of Human Services in the food stamps department for five years.  He indicated that he usually arrived late due to oversleeping, but he never took vacations.  He stated that he got along well with some of his coworkers, but indicated that he had trouble with security at work because he thought that he was being monitored.  In a February 2012 Family and Medical Leave Act (FMLA) application, the Veteran indicated that he worked full-time in the Department of Human Services and that his essential job function was preparing customers for independent living.  The Board notes that, in a November 2005 VA opinion, the Veteran's treating psychiatrist opined that his symptoms have made employment impossible.  However, such a statement is contradicted by the evidence of record that showed that the Veteran was employed in a nursing home, hospital, and at the Department of Human Services during the period on appeal.  In addition, in the February 2012 FMLA application, the same psychiatrist noted that it might be necessary for the Veteran to "occasionally be absent from work during flare-ups" of PTSD symptoms.  She estimated that the Veteran may have flare-ups two times per month that would incapacitate him for one day per episode.  

In summary, the evidence shows that the Veteran has maintained employment during this time period with the exception of the time period following his grandmother's death.  Specifically, he worked until the time of her death in June 2005 and then reported in May 2011 that he had been employed full-time for five years, which would have been since 2006. See also February 2011 hearing transcript (reporting full-time employment since July 2006).

Moreover, there is no evidence that the Veteran had total social impairment during the appeal period.  While the Veteran was socially withdrawn, he did maintain relationships with his family and a few friends throughout the period on appeal.  In a May 2008 VA treatment note, the Veteran reported that he lived with family members.  During the May 2011 VA examination, he reported that he was teased by his family because he never married and he had not had many intimate relationships.  However, he stated that he talked to some of his siblings on a monthly basis.  He also indicated that he had a few friends that he hung out with on a regular basis, and he saw his son three to four times per week and reported that they got along well.  Thus, it cannot be said that he had total social impairment, as he did maintain some relationships during this time period.

The Board emphasizes that a 100 percent disability evaluation requires both total social and occupational impairment. See Melson v. Derwinski, 1 Vet. App. 334   (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

After considering the evidence of record, the Board finds that the Veteran's symptoms more closely approximate the criteria for a 70 percent disability rating for the period from April 29, 2005, to April 19, 2012.  Overall, the Veteran has not demonstrated a level of impairment consistent with the 100 percent criteria, nor have the Veteran's symptoms caused total occupational and social functioning referenced by the 100 percent evaluation criteria. Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 100 percent have not been met or approximated for this time period. See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, the Board finds that the Veteran's PTSD warrants a 70 percent rating, and no higher, for the appeal period from April 29, 2005, to April 19, 2012.


ORDER

An evaluation in excess of 70 percent for PTSD for the period from April 29, 2005, to April 19, 2012, is denied.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


